In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-231 CV

____________________


GULF COAST MEASURING SERVICE, INC. and 

LARRY BOLLICH, Appellants


V.


SUNOCO LOGISTICS PARTNERS, L.P., SUNOCO LOGISTICS PARTNERS

OPERATIONS G.P., L.L.C., and SUNOCO PIPELINE, L.P., Appellees

 


On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. E-177,278-A 




MEMORANDUM OPINION

	The appellants, Gulf Coast Measuring Service, Inc., and Larry Bollich, and the
appellees, Sunoco Logistics Partners, L.P., Sunoco Logistics Partners Operations G.P.,
L.L.C., and Sunoco Pipeline, L.P., filed a joint motion to dismiss this appeal and the cause
of action with prejudice.  The parties allege they have reached a settlement agreement and
ask the Court to vacate the judgment of the trial court and dismiss all claims asserted in
Cause No. E-177,278-A with prejudice.  The motion is voluntarily made by agreement of the
parties prior to any decision of this Court.  See Tex. R. App. P. 42.1(a)(1).  No other party
filed notice of appeal.
	Accordingly, we vacate the judgment of the trial court without reference to the merits,
grant the motion to dismiss with prejudice, and dismiss the appeal and Cause No. E-177,278-A.  All costs are assessed against the incurring party.
	JUDGMENT VACATED; APPEAL AND CAUSE DISMISSED.




						______________________________
							STEVE McKEITHEN
							        Chief Justice


Opinion Delivered September 11, 2008

Before McKeithen, C.J., Gaultney and Kreger, JJ.